Title: From Alexander Hamilton to Thomas Porter, Seymour Renick, and John Wilson, 18 November 1799
From: Hamilton, Alexander
To: Porter, Thomas,Renick, Seymour,Wilson, John


          
            Sir,
            NY. Nr 18. 99
          
          I have heretofore written to you directing you to repair to Benington in Vermont for the purpose of being employd. in the recruiting service—Supposing that my letter may have miscarried I now repeat the order. Upon your Arrival at Bennington you will report yourself to Major Bewell and take his directions
          W—
          Lts. Wilson, Rannix, & Porter
        